Matter of Hannah O. (Waheedah S.) (2018 NY Slip Op 02260)





Matter of Hannah O. (Waheedah S.)


2018 NY Slip Op 02260


Decided on March 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2018

Friedman, J.P., Tom, Kapnick, Singh, JJ.


6142 6141

[*1]In re Hannah O., etc., and Another, Children Under the Age of Eighteen Years, etc., The Administration for Children's Services, Petitioner-Respondent, Waheedah S., Respondent.


Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), attorney for the children, appellant.
Zachary W. Carter, Corporation Counsel, New York (Deborah A. Brenner of counsel), for respondent.

Purported appeal from decision of fact-finding, Family Court, New York County (Clark V. Richardson, J.), entered on or about December 15, 2014, which found, after a hearing, that respondent mother derivatively neglected her son, unanimously dismissed, without costs.
The appeal is taken from a nonappealable decision (see Matter of Toussaint E. [Angeline M.], 151 AD3d 417 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 29, 2018
DEPUTY CLERK